Title: From Thomas Jefferson to William Carmichael, 4 March 1789
From: Jefferson, Thomas
To: Carmichael, William



Dear Sir
Paris Mar. 4. 1789.

My last to you was of the 25th. of December. Tho’ the establishment of packet boats with you, and suppression of them with us, puts it in your power perhaps to give me better details of American affairs than I can you, I shall nevertheless continue to communicate to you what I know, persuaded it is better you should hear a thing twice than not hear it at all.
I mentioned to you in my last that the Convention of Virginia had proposed to Congress the method of amending by Congress and the assemblies. Since that the assembly of that state, a much more antifederal body, has proposed the other method of amendment by a federal convention. But this will not take. The elections for the new Congress are almost universally federal, which proves the people in general to be so. The following is a list of the federal Senate so far as notice of the elections has reached me. 1. N. Hampshire Presidt. Langdon and Judge Bartlett. 2. Massachusets, Strong and Dalton. 3. Connecticut, Dr. Johnson and Elsworth. 4. N. Jersey, Patterson and Elmer. 5. Pennsylvania, R. Morris and McClay. 6. Delaware, Read and Basset. 8. Virginia, R. H. Lee and Grayson. 7. Maryland. Chas. Carrol of Carrolton and John Henry. It is thought Mr. Izard will be one from S. Carolina. Genl. Schuyler is expected for N. York, but as late as the 10th. of January that assembly had not yet been able to agree on Senators. I hear nothing from Georgia. N. Carolina has fixed a day for another convention, but a very distant one. It is the antifederalism of Virginia which levens that mass. Rhode island has again refused to call a convention. Genl. Washington, tho’ with vast reluctance, will undertake the presidency if called to it, and there was no doubt he would be so called. The only candidates for the vice presidency, with their own consent, are Mr. Hancock and Mr. J. Adams. The latter, it was thought, would be chosen. The friends of the new constitution agree pretty generally to add a declaration of rights to it, and the opposition becomes daily weaker, so that the government, confided generally to friendly hands, and gaining on the esteem of the nation, begins, this very day, under the most auspicious appearances.
The revolution in this country seems to be going on well. In Burgundy and Franchecompté indeed there is great stubborness in the privileged orders, and in Bretagne they have proceeded to blows, which however are stopped for the present. In the rest of  the kingdom it seems as if the rights of the tiers etat would be acknoleged by a majority of the nobles. The circumstance from which I fear the most is that the States general are too numerous. I see great difficulty in preventing 1200 people from becoming a mob. Should confusion be prevented from this circumstance, I suppose the states general, with the consent of the king, will establish some of the leading features of a good constitution. They have indeed a miserable old canvas to work on, covered with daubings which it will be difficult to efface. But some they will efface, and some soften, so as to make a tolerable thing of it, perhaps a good one. The war in the North is likely to spread: and the king of England seems recovering his senses. But time will be requisite to shew whether it be a lucid interval only, whether it be permanent, whether it be any thing more than a recovery from insanity to imbecillity which is the most ordinary case. In either event, time is necessary to give such confidence in his state of mind, as that his ministers may venture to take a part in the war; and that time will suffice to enable this nation to arrange it’s internal affairs so solidly as to put them more in condition, than ever they were at any period of their history, to act the part they may chuse in foreign affairs. How happy is it for us that we are beyond the reach of those storms which are eternally desolating Europe. We have indeed a neighbor with whom misunderstandings are possible: but they must be the effect of interests ill calculated. Nothing is more demonstrable than the unity of their and our interest for ages to come.
I have had a letter from Admiral Paul-Jones dated St. Petersburgh Jan. 31. He was well and just arrived there on the call of the Empress. He has commanded on the Black sea during the last campaign, but does not know where he is to act the ensuing one.—My last accounts from Lediard (another bold countryman of ours) were from Grand Cairo. He was just then plunging into the unknown regions of Africa, probably never to emerge again. If he returns, he has promised me to go to America and penetrate from Kentucke to the Western side of the Continent. I do not know whether you are informed that in the years 1787. 1788. he went from here bound for Kamschatka, to cross over thence to the Western coast of our continent and pass through to the Eastern one. He was arrested, par ordre superieure, within two or three days journey of Kamschatka, conveyed back to the confines of Poland, and there turned adrift. He arrived here last June, and immediately set out for Africa. I received some time ago a very  interesting history del luxo de España, and the charming poems of M. Yriarte. Tho’ they have not been mentioned in any of your letters I presume it is you I am to thank for them, which I do very cordially. I know nothing since my last more precise on the time of my departure, but I think it would be better you should address no letters to me at this place which may arrive between the middle of April and November. Mr. Short will transact the business of the legation during my absence, as I expect. I have the honour to be with very sincere esteem Dear Sir Your most obedient & most humble servant,

Th: Jefferson

